Citation Nr: 1138419	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to rating in excess of 20 percent for diabetes mellitus, Type II.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  His awards and medals include the Combat Infantryman Badge and the Air Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2008.  A transcript of the proceeding is associated with the claims file.

In January 2009 the Board issued a decision that reopened a previously-denied claim of entitlement to service connection for hypertension; the Board's action remanded the three issues identified on the title page for further development.  The file has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested to a compensable degree within the first year after discharge from service.

2.  Hypertension is not etiologically related to active service and was not caused or permanently worsened by service-connected disability.

3.  The service-connected diabetes mellitus is manifested by requirement for insulin and restricted diet, but not by requirement for regulation of activities.

4.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for hypertension; he also asserts entitlement to an increased rating for the service-connected diabetes mellitus and entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was not provided complete notice until after the rating decision on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has been afforded several VA medical examinations in response to the claims herein decided.  His most recent VA examination in March 2009 was performed in response to the Board's earlier remand; the Board has reviewed the examination report and finds it to substantially comply with the requirements articulated in the remand request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board, at which he presented oral argument in support of his claims.

The Veteran has not identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Under VA rating criteria, the term "hypertension" means the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show no indication of the presence of hypertension.  In a self-reported Report of Medical History in March 1971, the Veteran specifically denied a history of high or low blood pressure, and the corresponding Report of Medical Examination shows clinical evaluation of the cardiovascular system as "normal" and shows current blood pressure of 128/80.

The earliest VA treatment note of record is an outpatient treatment note dated in July 2000, in which there is no indication of current hypertension or history of hypertension.  His blood pressure at the time was 132/71.

VA outpatient treatment records in 2004 show blood pressures of 140/76 in January and 138/72 in April.  The Veteran's current VA problem list as of April 2004 did not cite history of hypertension.

The Veteran had a VA examination in July 2004 in which he reported history of diabetes mellitus (DM) diagnosed in 1990 and hypertension diagnosed in 2001.  Blood pressure was measured as 160/80, 150/85 and 150/84, which are not hypertensive by VA rating standards, but the Veteran was noted to be on anti-hypertensive medication.  The examiner diagnosed hypertension, but stated an opinion that hypertension without renal disease or with creatinine less than 3 cannot be related to diabetes mellitus without resorting to speculation.  

A VA outpatient treatment note dated in March 2006 shows the Veteran was advised to control his hypertension by controlling his weight and reducing the salt in his diet.

A VA outpatient treatment note by Dr. KES dated in October 2007 notes hypertension, "possibly related to agent orange exposure."  In June 2008 treatment note, Dr. KES stated the Veteran's hypertension was, "not ideally controlled, may be related to his diabetes."  However, in October 2008 the Veteran asked Dr. KES for a statement that his hypertension was related to diabetes, at which time she informed the Veteran that his hypertension was not from his diabetes.

The Veteran testified before the Board in October 2008 that his hypertension was diagnosed approximately 10 years after he was diagnosed with diabetes.  One of his physicians previously told him his hypertension could be secondary to diabetes.  The Veteran denied a history of hypertension during service or during the first year after discharge from service.

The Veteran had a VA examination in March 2009, performed by a physician who reviewed the claims file.  The examiner performed a physical and neurological examination of the Veteran and noted observations in detail, including current blood pressure readings of 132/90 and 130/90.  The examiner diagnosed essential hypertension that could not be related to DM without resorting to speculation.  The examiner noted in that regard that hypertension can be seen without diabetes, and the Veteran did not have renal failure before the diagnosis of DM.  Also, the Veteran's glomerular filtration rate (GFR) continued to be normal.

On review of the evidence above, the Board finds the Veteran's claimed hypertension is not etiologically related to service or to the service-connected DM.  The Veteran does not contend, and the evidence does not show, that he had hypertension in service or to any degree within the first year after discharge from service.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.  

There is no indication of any direct causal relationship between hypertension and service.  There is one isolated entry by Dr. KES stating hypertension is "possibly related to agent orange" but medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The Board also notes in this regard that hypertension is not a disease or disorder that is presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e); in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008) explaining that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.

Per the Veteran, hypertension was diagnosed in 1990, which is nearly 20 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran has asserted a personal opinion that the claimed hypertension is related to the service-connected DM.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the medical opinion of record is clearly against a nexus between the claimed hypertension and the service-connected DM.  Although Dr. KES noted in 
June 2008 that hypertension "may be related" to DM the same provider specifically stated a contrary opinion in October 2008.  Further, the VA examiner in March 2009, after review of the record and examination of the Veteran, came to an informed opinion that hypertension is not related to DM; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the Board has found the claimed hypertension was not present in service or manifested to a compensable degree within the first year after discharge from service, and is not etiologically related to active service and was not caused or permanently worsened by service-connected disability.  Accordingly, the criteria are not met for service connection on either a direct, presumptive or secondary basis and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Entitlement to Increased Rating

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The rating criteria for DC 7913 are as follows. 

A 10 percent rating is warranted for DM that is manageable by restricted diet alone.

A 20 percent rating is warranted for DM requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.

A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.   

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Of note, the Veteran has been granted service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus, and he also has special monthly compensation for loss of a creative organ as secondary to diabetes mellitus.  These secondary disabilities are separately rated and are not at issue in this appeal.  

The Veteran's instant claim for an increased rating was filed in June 2005.  He asserted therein that he had reached the point where oral medication no longer controlled his diabetes, and that since June 24 of that year he had been on insulin, regulated activities and restricted diet.  He also asserted he had lost his job of 23 years as a commercial bus driver because under applicable Federal and state laws a person taking insulin cannot have a commercial driver's license (CDL).  

A June 24, 2005, VA endocrinology clinic note confirms the Veteran was advised that day to begin a regimen of insulin.  The note also records the Veteran had stopped driving a bus and had gotten a position as a supervisor.  The Veteran was educated regarding diet; the treatment note is silent in regard to regulation of activities.

The file contains a letter dated in July 2005 from Martz First Class Coach stating the Veteran's employment had been terminated for health reasons.

The Veteran had a VA examination in November 2005 in which he denied a history of diabetic ketoacidosis or hospitalizations for uncontrolled diabetes.  The examiner noted the Veteran had been placed on an insulin regimen six months previously.  There were no significant weight instability and no restricted activities relative to the diabetes.  The Veteran endorsed hypoglycemic episodes twice monthly, but these were not classical in that the only associated symptom was headache and the Veteran treated such episodes with concentrated sweets; the Veteran denied emergency room treatment for hypoglycemia.  The examiner noted that daily activities were not affected and occupational effects were none.  The examiner diagnosed Type II diabetes mellitus with recent institution of insulin.

The file contains a VA nutrition consult in February 2006 showing the Veteran had had erratic glucose levels since starting insulin in June.  The Veteran was advised in detail how to regulate his diet to better control his glucose.  There is no reference to restriction of activities.

The file contains an August 2006 letter written by Dr. KES, the Veteran's VA primary care physician, asserting the Veteran is an insulin-dependent diabetic who could no longer do his former job as school bus driver because he was on insulin.  A second letter, dated in September 2006, states the Veteran's activities are restricted in that he is no longer able to do his usual work of driving a school bus.

A VA nursing note dated in September 2006 shows the Veteran was advised to exercise at least 30 minutes per day, three times per week.  The Veteran was given the same advice in January 2009.  

VA treatment notes by Dr. KES show the Veteran's diabetes was "way out of control" in May 2007 and February 2008; he was noted as being non-compliant with his diet and medications.  A VA treatment note in March 2008, by a psychologist, notes the Veteran's positive changes for diabetes management including improved diet, increased exercise and decreased stress.  In June 2008 Dr. KES noted the Veteran's diabetes was under better control with insulin, restricted diet and regulation of activities.

The Veteran testified before the Board in October 2008 that he takes insulin twice daily.  The Veteran stated he drove an interstate motor coach but switched to driving a school bus because the interstate coach drivers had gone on strike on two occasions.  He drove a school bus for 12 years but quit after taking a physical examination.  He resumed driving a motor coach for a short time but had to quit that job because a person taking insulin cannot have a CDL.  When asked by his representative to articulate how the diabetes restricts his activities, the Veteran responded that his diabetic neuropathy causes joint pain.  The Veteran testified that despite his medications he still has trouble controlling his glucose.  When asked whether he is physically able to drive a car, the Veteran admitted he could do so; he was simply prohibited legally from having a CDL due to his insulin dependence.    

A VA endocrine clinic note in January 2009 notes the Veteran refused an offer of dietary consultation.  The clinician diagnosed poorly-controlled diabetes mellitus, and the Veteran's dosage of insulin was increased.

The Veteran had a VA examination in March 2009, performed by a physician who reviewed the claims file.  The Veteran reported his current regimen of insulin twice daily; he denied hypoglycemic episodes or diabetic ketoacidosis during the past year.  He endorsed having had some hypoglycemic reactions in the past that did not require hospitalization.  The Veteran stated he exercised by riding a bicycle and by walking.  The examiner noted there was no restriction of activities as a result of diabetes.  The examiner performed a physical and neurological examination of the Veteran and noted observations in detail.  The examiner diagnosed diabetes mellitus type II and peripheral neuropathy of the upper and lower extremities secondary to diabetes.  The examiner stated there was no evidence of other neurological, cardiovascular, eye, skin, foot, bowel or bladder complications that could be related to diabetes mellitus without resorting to speculation.   

On review of the evidence above, the Veteran clearly is insulin-dependent and has requirement for restricted diet so his current 20 percent evaluation is appropriate.  At issue is whether the Veteran's DM requires regulation of activities, which would show entitlement to higher rating if 40 percent.

The rating criteria define "regulation of activities" as avoidance of strenuous occupational and recreational activities.  The Veteran in this case has been unable to articulate any strenuous occupational or recreational activities from which his DM precludes his participation; the Board particularly notes in that regard that treatment records show the Veteran has been encouraged to increase, rather than decrease, his exercise.  

The Board notes that Dr. KES observed in June 2008 that the Veteran's DM was improved thanks in part to "regulation of activities" but she did not provide any context for her remark.  Further, the VA examiner in March 2009 stated after review of the file and examination of the Veteran that there was no regulation of activities within the meaning of the rating criteria.  Thus, the most competent and probative medical opinion of record demonstrates there is no demonstrable regulation of activities.

In regard to other symptoms that could show entitlement to higher rating, the Veteran has not asserted, and the file does not show, any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  There is also no indication of progressive loss of weight or strength.  Finally, the VA examination in March 2009 demonstrates the Veteran has no complications of DM that would not be compensable if separately evaluated.  

The criteria for increased rating were not shown during any definable period within the course of the appeal, so staged ratings are not for application.  Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has expressly claimed entitlement to a TDIU, and that issue is addressed below.

In sum, the Board has found the criteria for rating higher than 20 percent for the service-connected DM are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


Entitlement to TDIU

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Analysis

In this case the Veteran's service-connected disabilities are diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of each upper and lower extremity, each rated as 10 percent disabling; and erectile dysfunction, not rated as compensable but compensated by Special Monthly Compensation.  His combined evaluation for compensation is 50 percent.   The Veteran accordingly does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Section 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

As noted above, the Veteran has asserted that he lost his job of 23 years as a commercial bus driver in June 2005 because under applicable Federal and state laws a person taking insulin cannot have a CDL.  There is also medical evidence of record showing the Veteran reported to his VA medical providers that he was deprived of his CDL because he was insulin-dependent (see e.g. letters from Dr. KES dated in September 2006).  The Veteran testified before the Board that commercial driving had been his primary occupation since service; since having to cease work as a bus driver he had found sedentary work with a security company that consisted of watching a computer monitor, but that was only part-time work.    

The Veteran had a VA examination in March 2009, performed by a physician who reviewed the claims file.  The Veteran reported he had been terminated from his job as an interstate bus driver because there is a regulation against driving a bus while taking insulin.  Thereafter, the Veteran worked as a security guard until December 2008, but was terminated from that job when the company downsized.  Since then the Veteran had not worked; he stated he was waiting until age 62 and Social Security eligibility.  The examiner performed physical and neurological examinations and noted observations in detail.  The examiner stated the Veteran was not likely able to do physically demanding or non-sedentary work because of his service-connected peripheral neuropathy, but he was likely able to do sedentary or non-physically demanding work. 

On review of the evidence above, the Board finds the criteria for extra-schedular consideration under 38 C.F.R. § 4.16(b) are not met.  The Veteran asserts he is cannot continue his former career as a commercial driver because of his insulin dependency, and the Board does not doubt this is true.  However, he is physically capable of work not requiring a CDL, as demonstrated by the Veteran's subsequent job in security that was consistent with his education and industrial background.  Further, the VA examiner in March 2009 specifically opined that although the Veteran's service-connected diabetic neuropathy precluded strenuous employment his disability did not preclude sedentary or non-strenuous employment.

In adjudicating this issue, the Board notes that for a veteran to prevail on a total rating claim the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In sum, the evidence shows the Veteran is capable of performing the physical and mental acts required for employment, for which his is qualified.  He is accordingly not unemployable due to his service-connected disabilities and referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.
 
Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for hypertension is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


